     Case 1:20-cv-05843-PGG-BCM Document 36 Filed 09/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANCIS BUTRY, CORI FRAUENHOFER,
SANDRA TABAR, and JAELYSABEL
VILLASANTE, individually and on behalf of                          ORDER
all others similarly situated,
                                                             20 Civ. 5843 (PGG)
                           Plaintiffs,

           - against -

NATIONAL COLLEGIATE LOAN TRUST
2005-3, et al.

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             The following schedule will apply to Defendants’ motion to dismiss:

             1. Defendants’ motion is due on October 8, 2021;

             2. Plaintiffs’ opposition is due on October 29, 2021; and

             3. Defendants’ reply, if any, is due on November 5, 2021.

             The Clerk of Court is directed to terminate the motions. (Dkt. Nos. 21, 26)

Dated: New York, New York
       September 18, 2021
                                                  SO ORDERED.


                                                  _______________________________
                                                  Paul G. Gardephe
                                                  United States District Judge
